DETAILED ACTION
This office action is in response to application 16/773,673, filed on 01/27/2020.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1, 12, 18, and 20 are objected to because of the following informalities:
Regarding claims 1, 18, and 20, the claims recite “a human’s cognitive workload in course of a journey”. This is non-idiomatic English and should be corrected. A possible amendment could be “a human’s cognitive workload during a journey”.
Regarding claim 12, the claim recites “based on application of Tobii’s”. This should read “based on an application of Tobii’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 20210221404), hereinafter Reiner, in view of Urano et al. (US 20210035447), hereinafter Urano.

	Regarding claim 1, Reiner teaches an autonomous driving agent for a vehicle, comprising:
circuitry coupled to a display system and a sensor system of the vehicle (see at least Reiner P. [0007]: “”), wherein the circuitry is configured to:
determine, from sensor information acquired via the sensor system, a set of observations comprising human attention information associated with a scene of a surrounding environment of the vehicle and a level of human reliance as indicated by human inputs to the autonomous driving agent (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”; P. [0023-0027]: “According to a fourth aspect of the present invention there is provided a method for automatically controlling vehicles according to response profiles of drivers, the method comprising: Receiving a plurality of images captured by one or more imaging sensors deployed to monitor one or more eyes of a driver of a vehicle. Analyzing at least some of the plurality of images to identify one or more eye dynamics signal patterns. Using one or more of the identified eye dynamics signal patterns to predict one or more imminent abnormal driving events based on a response profile of the driver. Initiating one or more actions for controlling the vehicle according to one or more of the predicted abnormal driving events.”);
estimate, based on the determined set of observations, a set of belief states for a first state of human trust on the autonomous driving agent and a second state of a human's cognitive workload in course of a journey (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”).
Reiner does not explicitly teach select, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent; and based on the selected first value, control the display system to display a cue for a calibration of the human trust on the autonomous driving agent.
In the same field of endeavor, Urano teaches select, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent (see at least Urano P. [0008]: ”The instructions may include a step to determine that a distance between two adjacent predicted trajectories is below a predetermined threshold value when displayed on the user interface showing a driver's perspective view. Thereafter, the instructions may include a step to perform at least one modification selected from the group consisting of: (1) change a color of at least one of the road agent predicted trajectories; (2) change a spacing location of at least one of the road agent predicted trajectories; (3) change a thickness of at least one of the road agent predicted trajectories; and (4) determine a priority road agent predicted trajectory based on a closest proximity to the ego-vehicle, and only display the priority road agent predicted trajectory. A control module may also be provided, including instructions that, when executed by the one or more processors, cause the one or more processors to update the user interface to include any modified road agent predicted trajectory. “); and
based on the selected first value, control the display system to display a cue for a calibration of the human trust on the autonomous driving agent (see at least Urano P. [0008] as above).	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the transparency and human trust calibration of Urano in the agent of Reiner in order to improve the clarity provided to a passenger of an autonomous vehicle and provide for a less complicated display (Urano P. [0005]).

	Regarding claim 2, Reiner teaches the agent of claim 1.
	Reiner further teaches wherein the vehicle is a self- driving vehicle (see at least Reiner P. [0002]: “The present invention, in some embodiments thereof, relates to controlling automatically an at least partially autonomous vehicle, and, more specifically, but not exclusively, to controlling automatically an at least partially autonomous vehicle”).
Reiner does not explicitly teach wherein the autonomous driving agent is configured to operate the self- driving vehicle based on a level of automation, as defined by Society of Automotive Engineers (SAE).
In the same field of endeavor, Urano teaches wherein the autonomous driving agent is configured to operate the self- driving vehicle based on a level of automation, as defined by Society of Automotive Engineers (SAE) (see at least Urano P. [0100]: “Thus, in one or more aspects, the vehicle 100 operates autonomously according to a particular defined level of autonomy. For example, the vehicle 100 can operate according to the Society of Automotive Engineers (SAE) automated vehicle classifications 0-5.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of classifying autonomous vehicle control using the known classification of SAE automation as taught by Urano in the autonomous vehicle of Reiner in order to organize levels of autonomy for an autonomous vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 3, Reiner teaches the agent of claim 1.
Reiner further teaches wherein the circuitry is further configured to estimate the set of belief states further based on a set of previous belief states of the autonomous driving agent and a set of previous actions of the autonomous driving agent associated with the set of previous belief states (see at least Reiner P. [0041-0043]: “In an optional implementation form of the first, second and/or third aspects, one or more of the identified eye dynamics signal patterns identified prior to one or more of the abnormal driving events are correlated with time windows succeeding the respective abnormal driving events, by: In response to the identified one or more eye dynamics signal pattern occurring within a first selected time window prior to the one or more abnormal driving event, making a first update to the response profile of the driver. In response to the identified one or more eye dynamics signal pattern occurring within a second selected time window prior to the one or more abnormal driving event, making a second update to the response profile of the driver. Wherein the second update differs from the first update and the second selected time window differs from the first selected time window.”).

	Regarding claim 6, Reiner teaches the agent of claim 1.
(see at least Reiner P. [0116]: “In case the training session is conducted in a real world environment while the driver 204 is driving in a real vehicle as seen in 200A, the driver profile generation system 202 may communicate, via the I/O interface 210, with one or more imaging sensors 232 such as the imaging sensor 230 deployed in the vehicle to monitor and capture an outside environment of the vehicle.”) and human behavioral data associated with the vehicle and the surrounding environment (see at least Reiner P. [00082]: “Exploiting this revelation, the eye dynamics (and optionally other bodily response dynamics) may be monitored and analyzed in particular with correlation to the abnormal driving events in order to establish a Brain-Machine Interface (BMI) which may be applied for identifying eye dynamics response patterns and associating them with the respective abnormal driving events.”).

Regarding claim 7, Reiner teaches the agent of claim 6.
Reiner further teaches wherein the circuitry is configured to:
determine a second action associated with a level of automation reliability on the autonomous driving agent in the course of the journey (see at least Reiner P. [0007]: “The extent of human intervention in the autonomous vehicle automated systems must be therefore evaluated and decided. This challenge further intensifies due to the differences between drivers, for example, speed of processing environmental cues, patterns of attention and/or inattention, patterns of responses in non-attentive or partially attentive states, distraction patterns, fatigue and boredom responses, resilience to a high stress events, accumulation of stress along multiple frequent events of different types, ability to convey/receive information form the vehicle and/or the like.”); and
(see at least Reiner P. [0164]: “The vehicle (car) collision abnormal driving event 314 simulates another car which does not stop at a red traffic light and enters an intersection into which the simulated vehicle driven by the drivers 204 also enters in a green light and crashes into the simulated vehicle driven by the drivers 204. As seen in the chart 404 the eye dynamics signal peaks computed for the plurality of drivers 204 may be contained in the box 410 which stretches across a very short time span between −0.9 to −0.2 seconds with the median 412 at ˜0.4 seconds prior to the car collision. As evident, the eye dynamics signal peaks expressing the brain activity of the drivers 204 slightly precede the car collision abnormal driving event 310. This may be due to the other car that may enter the intersection significantly fast while the brain of the drivers 204 may not expecting the other car to ignore the red light and enter the intersection and therefore the brain activity picks up only shortly before the actual collision.”).

Regarding claim 8, Reiner teaches the agent of claim 7.
Reiner further teaches wherein the determined first action and the determined second action affect the first state of the human trust on the autonomous driving agent (see at least Reiner P. [0007]: “The extent of human intervention in the autonomous vehicle automated systems must be therefore evaluated and decided. This challenge further intensifies due to the differences between drivers, for example, speed of processing environmental cues, patterns of attention and/or inattention, patterns of responses in non-attentive or partially attentive states, distraction patterns, fatigue and boredom responses, resilience to a high stress events, accumulation of stress along multiple frequent events of different types, ability to convey/receive information form the vehicle and/or the like.”), and
the level of human reliance on the autonomous driving agent indicates an effect of the determined first action and the determined second action on the first state  (see at least Reiner P. [0164]: “The vehicle (car) collision abnormal driving event 314 simulates another car which does not stop at a red traffic light and enters an intersection into which the simulated vehicle driven by the drivers 204 also enters in a green light and crashes into the simulated vehicle driven by the drivers 204. As seen in the chart 404 the eye dynamics signal peaks computed for the plurality of drivers 204 may be contained in the box 410 which stretches across a very short time span between −0.9 to −0.2 seconds with the median 412 at ˜0.4 seconds prior to the car collision. As evident, the eye dynamics signal peaks expressing the brain activity of the drivers 204 slightly precede the car collision abnormal driving event 310. This may be due to the other car that may enter the intersection significantly fast while the brain of the drivers 204 may not expecting the other car to ignore the red light and enter the intersection and therefore the brain activity picks up only shortly before the actual collision.”).

Regarding claim 9, Reiner teaches the agent of claim 7.
Reiner further teaches wherein the determined first action, the determined second action, and the determined third action affect the second state of the human's cognitive workload, and the human attention information associated with the scene of the surrounding environment indicates an effect of the determined first action, the determined second action, and the determined third action on the second state of the human's cognitive workload (see at least Reiner P. [0007]: “The extent of human intervention in the autonomous vehicle automated systems must be therefore evaluated and decided. This challenge further intensifies due to the differences between drivers, for example, speed of processing environmental cues, patterns of attention and/or inattention, patterns of responses in non-attentive or partially attentive states, distraction patterns, fatigue and boredom responses, resilience to a high stress events, accumulation of stress along multiple frequent events of different types, ability to convey/receive information form the vehicle and/or the like.”; P. [0164]: “The vehicle (car) collision abnormal driving event 314 simulates another car which does not stop at a red traffic light and enters an intersection into which the simulated vehicle driven by the drivers 204 also enters in a green light and crashes into the simulated vehicle driven by the drivers 204. As seen in the chart 404 the eye dynamics signal peaks computed for the plurality of drivers 204 may be contained in the box 410 which stretches across a very short time span between −0.9 to −0.2 seconds with the median 412 at ˜0.4 seconds prior to the car collision. As evident, the eye dynamics signal peaks expressing the brain activity of the drivers 204 slightly precede the car collision abnormal driving event 310. This may be due to the other car that may enter the intersection significantly fast while the brain of the drivers 204 may not expecting the other car to ignore the red light and enter the intersection and therefore the brain activity picks up only shortly before the actual collision.”).

Regarding claim 10, Reiner teaches the agent of claim 1.
Reiner further teaches wherein the set of belief states comprises a first belief state for the first state of the human trust on the autonomous driving agent and a second belief state for the second state of the human's cognitive workload, the first belief state comprises a first probabilistic measure to observe the first state of the human trust (see at least Reiner P. [0201]: “Correlating one or more of the identified eye dynamics signal patterns with their time of detection with respect to the abnormal driving event(s) they precede may serve to infer a probability of relevance and/or relation of the identified eye dynamics signal pattern(s) and the respective abnormal driving event(s). For example, assuming a first eye dynamics signal pattern is identified more than 10 seconds prior to a certain abnormal driving event, it is likely that this first eye dynamics signal pattern is not related to the certain abnormal driving event and may therefore be ignored, i.e. not updated in the response profile 222.”), and
the second belief state comprises a second probabilistic measure to observe the second state of the human's cognitive workload (see at least Reiner P. [0201]: “The second eye dynamics signal pattern may be related to the certain abnormal driving event with higher probability and the response profile 222 of the driver 204 may be updated accordingly, for example, with a low value weight. However, a third eye dynamics signal pattern which is identified during a period of 0.2 to 3 seconds prior to the certain abnormal driving event may be highly related and indicative of the certain abnormal driving event and may be updated accordingly in the response profile 222 of the driver 204, for example, with a high value weight. Moreover, assuming a fourth eye dynamics signal pattern is identified during a period of less than 0.2 seconds prior to the certain abnormal driving event, it may also be deemed as unrelated to the certain abnormal driving event since it may be below the response time of a human (i.e. the driver 204) and may be therefore ignored and not updated in the response profile 222 of the driver 204.”).

Regarding claim 11, Reiner teaches the agent of claim 1.
Reiner does not explicitly teach, however Urano further teaches wherein the level of human reliance on the autonomous driving agent corresponds to one of: a human takeover of vehicle controls or a takeover of the vehicle controls by the autonomous driving agent (see at least Urano P. [0099]: “FIG. 1 will now be discussed in full detail as an example vehicle environment within which the system and methods disclosed herein may operate. In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode. Such switching also referred to as handover when transitioning to a manual mode can be implemented in a suitable manner, now known or later developed. “Manual mode” means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver/operator).”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the transparency and human trust calibration and mode switching of Urano in (Urano P. [0005]).

Regarding claim 14, Reiner teaches the agent of claim 1.
While Reiner does not verbatim recite wherein the set of values for the level of automation transparency comprises an ON value and an OFF value, the ON value corresponds to a first setting of the display system to display the cue, and the OFF value corresponds to a second setting of the display system to hide the cue, Examiner notes that “ON” and “OFF” states are inherent states of a system and are well known to those of ordinary skill in the art and that it would be well known that a system such as that of Reiner would inherently have a state in which automation cues were not displayed.

Regarding claim 15, Reiner teaches the agent of claim 1.
Reiner does not explicitly teach, however Urano teaches wherein the circuitry is configured to control the display system to: render a view of the scene of the surrounding environment; determine a set of objects visible in the rendered view; and overlay the cue comprising visual markers over the determined set of objects (see at least Urano Figs. 5A-E).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the transparency and human trust cue display of Urano in the agent of Reiner in order to improve the clarity provided to a passenger of an autonomous vehicle (Urano P. [0005]).

Regarding claim 16, Reiner teaches the agent of claim 1.
Reiner does not explicitly teach, however Urano teaches wherein the cue is an Augmented Reality (AR) cue  (see at least Urano Figs. 5A-E).
(Urano P. [0005]).

Regarding claim 17, Reiner teaches the agent of claim 1.
Reiner does not explicitly teach, however Urano teaches wherein the display system is one of: Multi-Information Display (MID), an automotive Head-Up Display (HUD), or an instrument cluster associated with the vehicle (see at least Urano Fig. 3).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the heads-up display of Urano in the agent of Reiner in order to improve the clarity provided to a passenger of an autonomous vehicle (Urano P. [0005]).

Regarding claim 18, Reiner teaches a method, comprising:
in an autonomous driving agent for a vehicle:
determining, from sensor information acquired via a sensor system of the vehicle, a set of observations comprising human attention information associated with a scene of a surrounding environment of the vehicle and a level of human reliance as indicated by human inputs to the autonomous driving agent (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”; P. [0023-0027]: “According to a fourth aspect of the present invention there is provided a method for automatically controlling vehicles according to response profiles of drivers, the method comprising: Receiving a plurality of images captured by one or more imaging sensors deployed to monitor one or more eyes of a driver of a vehicle. Analyzing at least some of the plurality of images to identify one or more eye dynamics signal patterns. Using one or more of the identified eye dynamics signal patterns to predict one or more imminent abnormal driving events based on a response profile of the driver. Initiating one or more actions for controlling the vehicle according to one or more of the predicted abnormal driving events.”);
estimating, based on the determined set of observations, a set of belief states for a first state of human trust on the autonomous driving agent and a second state of a human's cognitive workload in course of a journey  (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”).
Reiner does not explicitly teach select, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent; and based on the selected first value, control the display system to display a cue for a calibration of the human trust on the autonomous driving agent.
In the same field of endeavor, Urano teaches selecting, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent (see at least Urano P. [0008]: ”The instructions may include a step to determine that a distance between two adjacent predicted trajectories is below a predetermined threshold value when displayed on the user interface showing a driver's perspective view. Thereafter, the instructions may include a step to perform at least one modification selected from the group consisting of: (1) change a color of at least one of the road agent predicted trajectories; (2) change a spacing location of at least one of the road agent predicted trajectories; (3) change a thickness of at least one of the road agent predicted trajectories; and (4) determine a priority road agent predicted trajectory based on a closest proximity to the ego-vehicle, and only display the priority road agent predicted trajectory. A control module may also be provided, including instructions that, when executed by the one or more processors, cause the one or more processors to update the user interface to include any modified road agent predicted trajectory. “); and
based on the determined first value, controlling a display system of the vehicle to display a cue for a calibration of the human trust on the autonomous driving agent (see at least Urano P. [0008] as above).	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the transparency and human trust calibration of Urano in the agent of Reiner in order to improve the clarity provided to a passenger of an autonomous vehicle and provide for a less complicated display (Urano P. [0005]).

Regarding claim 19, Reiner teaches the method of claim 18.
Reiner further teaches further comprising estimating the set of belief states further based on a set of previous belief states of the autonomous driving agent and a set of previous actions of the autonomous driving agent associated with the set of previous belief states (see at least Reiner P. [0041-0043]: “In an optional implementation form of the first, second and/or third aspects, one or more of the identified eye dynamics signal patterns identified prior to one or more of the abnormal driving events are correlated with time windows succeeding the respective abnormal driving events, by: In response to the identified one or more eye dynamics signal pattern occurring within a first selected time window prior to the one or more abnormal driving event, making a first update to the response profile of the driver. In response to the identified one or more eye dynamics signal pattern occurring within a second selected time window prior to the one or more abnormal driving event, making a second update to the response profile of the driver. Wherein the second update differs from the first update and the second selected time window differs from the first selected time window.”).

Regarding claim 20, Reiner teaches a non-transitory computer-readable medium having stored thereon computer implemented instructions that, when executed by an autonomous driving agent of a vehicle, causes the autonomous driving agent to execute operations, the operations comprising:
determining, from sensor information acquired via a sensor system of the vehicle, a set of observations comprising human attention information associated with a scene of a surrounding environment of the vehicle and a level of human reliance as indicated by human inputs to the autonomous driving agent (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”; P. [0023-0027]: “According to a fourth aspect of the present invention there is provided a method for automatically controlling vehicles according to response profiles of drivers, the method comprising: Receiving a plurality of images captured by one or more imaging sensors deployed to monitor one or more eyes of a driver of a vehicle. Analyzing at least some of the plurality of images to identify one or more eye dynamics signal patterns. Using one or more of the identified eye dynamics signal patterns to predict one or more imminent abnormal driving events based on a response profile of the driver. Initiating one or more actions for controlling the vehicle according to one or more of the predicted abnormal driving events.”);
estimating, based on the determined set of observations, a set of belief states for a first state of human trust on the autonomous driving agent and a second state of a human's cognitive workload in course of a journey (see at least Reiner P. [0048]: “In an optional implementation form of the first, second and/or third aspects, the response profile of the driver is updated based on one or more driver state parameter derived from an analysis of fluctuations of a pupil of the one or more eye detected in at least some of the plurality of images. One or more of the driver state parameters are indicative of a physiological state of the driver, a cognitive state of the driver and/or an emotional state of the driver.”).
Reiner does not explicitly teach select, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent; and based on the selected first value, control the display system to display a cue for a calibration of the human trust on the autonomous driving agent.
In the same field of endeavor, Urano teaches selecting, based on the estimated set of belief states, a first value of a set of values for a first action associated with a level of automation transparency between a human user of the vehicle and the autonomous driving agent (see at least Urano P. [0008]: ”The instructions may include a step to determine that a distance between two adjacent predicted trajectories is below a predetermined threshold value when displayed on the user interface showing a driver's perspective view. Thereafter, the instructions may include a step to perform at least one modification selected from the group consisting of: (1) change a color of at least one of the road agent predicted trajectories; (2) change a spacing location of at least one of the road agent predicted trajectories; (3) change a thickness of at least one of the road agent predicted trajectories; and (4) determine a priority road agent predicted trajectory based on a closest proximity to the ego-vehicle, and only display the priority road agent predicted trajectory. A control module may also be provided, including instructions that, when executed by the one or more processors, cause the one or more processors to update the user interface to include any modified road agent predicted trajectory. “); and
based on the determined first value, controlling a display system of the vehicle to display a cue for a calibration of the human trust on the autonomous driving agent (see at least Urano P. [0008] as above).	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the transparency and human trust calibration of Urano in the agent of Reiner in order to improve the clarity provided to a passenger of an autonomous vehicle and provide for a less complicated display (Urano P. [0005]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 20210221404), hereinafter Reiner, in view of Urano et al. (US 20210035447), hereinafter Urano, and Wray et al. (US 20210200208), hereinafter Wray.

	Regarding claim 5, Reiner teaches the agent of claim 1.
	The combination of Reiner Urano does not explicitly teach wherein the first state of the human trust and the second state of the human's cognitive workload are states of a Partially Observable Markov Decision Process (POMDP) model, and the first action is one of a set of actions of the autonomous driving agent in the POMDP model.
	In the same field of endeavor Wray teaches wherein the first state of the human trust and the second state of the human's cognitive workload are states of a Partially Observable Markov Decision Process (POMDP) model, and the first action is one of a set of actions of the autonomous driving agent (see at least Wray P. [0023]: “An autonomous vehicle may traverse a current distinct vehicle operational scenario based on a policy or solution for a model, such as a Partially Observable Markov Decision Process (POMDP) model, of a respective distinct vehicle operational scenario. In some embodiments, the autonomous vehicle may electronically communicate with an external (e.g., centralized) scenario-specific operational control management device to identify distinct vehicle operational scenarios and to identify corresponding policy data for respective models of the distinct vehicle operational scenarios. The policy may be a multi-objective policy.”; P. [0088]: “In an example, one or more of the SSOCEMs 330 may include a POMDP model, which may be a single-agent model. A POMDP model may model a distinct vehicle operational scenario, which may include modeling uncertainty, using a set of states (S), a set of actions (A), a set of observations (Ω), a set of state transition probabilities (T), a set of conditional observation probabilities (O), a reward function (R), or a combination thereof. A POMDP model may be defined or described as a tuple <S, A, Ω, T, O, R>.”; P. [0124]: “That is, each SSOCEM may be defined with multiple objectives. The objectives can include risk, aggressiveness, behavior preferences, comfort, social acceptability, time and/or speed to complete the selected vehicle control action, or any combination thereof. In some examples, social acceptability may be based on social niceties that differ by country, region, or town.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of modeling user trust and belief states using a POMDP model as taught by Wray in the autonomous agent for user trust of Reiner in order to incorporate riskiness/safety, social acceptability, and passenger preferences when controlling an autonomous vehicle (Wray P. [0002]).

Regarding claim 13, Reiner teaches the agent of claim 1.

In the same field of endeavor, Wray teaches wherein the circuitry is further configured to select, from the set of values for the first action, the first value for the first action based on a maximization of a reward function included in a control policy for the human trust calibration (see at least Wray P. [0088]: “In an example, one or more of the SSOCEMs 330 may include a POMDP model, which may be a single-agent model. A POMDP model may model a distinct vehicle operational scenario, which may include modeling uncertainty, using a set of states (S), a set of actions (A), a set of observations (Ω), a set of state transition probabilities (T), a set of conditional observation probabilities (O), a reward function (R), or a combination thereof. A POMDP model may be defined or described as a tuple <S, A, Ω, T, O, R>.”; P. [0099]: “Solving a model, such as a POMDP model, may include determining a policy or solution, which may be a function, that maximizes an accrued reward, which may be determined by evaluating the possible combinations of the elements of the tuple, such as <S, A, Ω, T, O, R>, that defines the model.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of modeling user trust and belief states using a maximized reward function as taught by Wray in the autonomous agent for user trust of Reiner in order to incorporate riskiness/safety, social acceptability, and passenger preferences when controlling an autonomous vehicle (Wray P. [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 20210221404), hereinafter Reiner, in view of Urano et al. (US 20210035447), hereinafter Urano, and Lafon et al. (US 20210011607), hereinafter Lafon.

Regarding claim 12, Reiner teaches the agent of claim 1.
Reiner further teaches the human attention information comprises the detected human gaze on the object type (see at least Reiner P. [0134]: “The response pattern(s) may primarily relate to patterns of eye dynamics bio markers, specifically, pupillary bio markers reflecting one or more patterns of one or more properties of the eye and/or pupillary dynamics, for example, a movement frequency, a gaze vector, … an object recognition time, an object tracking response time”).
The combination of Reiner and Urano does not explicitly teach wherein the circuitry is further configured to detect a human gaze on an object type in the scene of the surrounding environment based on application of Tobii's attention filter on scene information of the sensor information.
In the same field of endeavor, Lafon teaches wherein the circuitry is further configured to detect a human gaze on an object type in the scene of the surrounding environment based on application of Tobii's attention filter on scene information of the sensor information (see at least Lafon P. [0143]: “For driving a partly automated land vehicle, in the same way, some physical actions may be required (for example for overtaking manoeuvres, etc.).”; P. [0056]: “In one embodiment, gaze tracking is performed using a Tobii device (tracking of the eye at a distance using a light source close to the infrared, and then image processing using a physiological 3D model of the eye to estimate the position of the eyes and the gaze direction).”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of tracking an eye using a Tobii device or attention filter as taught by Lafon in the autonomous vehicle using eye tracking of Reiner in order to track an occupant’s eye and determine a relevant belief state with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziman (US 20210011607) discloses an interactive virtual world having avatars. Scenes in the virtual world as seen by the eyes of the avatars are presented on user devices controlling the avatars. In one approach, a method includes identifying a location of an avatar in a virtual world, and a point of gaze of the avatar; adjusting, based on the point of gaze, a lens that directs available light received by the lens so that the lens can focus on objects at all distances; collecting, using the adjusted lens, image data; and generating a scene of the virtual world as seen by the avatar, the scene based on the collected image data, the location of the avatar, and the point of gaze of the avatar. Halder (US 20190310650) discloses an infrastructure is provided for improving the safety of autonomous systems. An autonomous vehicle management system (AVMS) controls one or more autonomous functions or operations performed by a vehicle or machine such that the autonomous operations are performed in a safe manner. The AVMS uses various artificial intelligence (AI) based techniques (e.g., neural networks, reinforcement learning (RL) techniques, etc.) and models as part of its processing. For an inferring data point, for which a prediction is made by AVMS using an AI model, the AVMS checks how statistically similar (or dissimilar) the inferring data point is to the distribution of the training dataset. A score (confidence score) is generated indicative of how similar or dissimilar the inferring data point is to the training dataset. The AVMS uses this confidence score to decide how the prediction made by the AI model is to be used..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662